Determination of the respondents, dated September 4, 1991, which suspended petitioners for a period of 8 days and placed them on warning probation for one year, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Diane Lebedeff, J.], entered February 13, 1992), is dismissed, without costs or disbursements.
Contrary to the petitioners’ claim, the determination of respondents is supported by substantial evidence. Petitioners rely on the failure of the victim and his acquaintances to cooperate in the investigation of the charges, or to testify, and claim that the Administrative Law Judge should not have credited the account of the single witness called by respondents. However, it is well-established that issues of credibility, subject to exceptions not presented here, are for the administrative agency, not the courts, to determine (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur—Carro, J. P., Milonas, Wallach, Kassal and Nardelli, JJ.